DETAILED ACTION
	This office action is in response to the amendment filed on June 9, 2022.  In accordance with this amendment, claims 1, 3-5, 10, 11, 14, 15, and 21 have been amended, claims 2 and 13 are formally canceled, while new claim 25 has been added.
	Claims 1, 3-12, 14-16, and 21-25 are pending, with claims 1, 10, 11, and 21 being in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to any non-elected invention or Groups (as originally filed), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 1, 3-12, 14-16, and 21-25 are allowed.  Claims 1, 10, 11, and 21 (as amended on June 9, 2022) are now in independent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Chuang et al. US ‘880) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent form for claims 1, 10, 11, and/or 21 on June 9, 2022.  In particular, and based on the context of the original specification in view of Figs. 1A and 2, the Examiner is unable to present a prima facie case of obviousness to any independent claim based on the requirements of 35 U.S.C. 103.  Also note the indication of allowable subject matter (section (15)) from the non-final rejection mailed on April 11, 2022.  Claims 3-9, 12-16, and 22-25 are also found in condition for allowance at least as being dependent upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-7), filed June 9, 2022, with respect to the rejections to Chuang et al. US ‘880 (35 U.S.C. 102 and 35 U.S.C. 103) have been fully considered and are persuasive.  Based on such narrowing amendments to all pending independent claims, all rejections mailed on April 11, 2022 have been withdrawn.  Claims 1, 3-12, 14-16, and 21-25 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference N to Liu CN ‘061 which is pertinent to a chip for generation of parametric frequency conversion using waveguide(s) with different coupling regions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 15, 2022